DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (pages 71-78) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The attempt to incorporate subject matter into this application by reference to U.S. Patent Applications filed on December 13, 2019 (specification page 1) is ineffective because the Application serial numbers are not indicated.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities:  minor informalities, typographical.  
Claim 1 contains the phrase “…this solidified first material layer…” at line 8. It is noted the phrase should read “the solidified first material layer”.
Claim 1 contains the phrase “…these exposed C-D or S-D concave surfaces…” at lines 10-11.  It is noted the phrase should read “the exposed C-D or S-D concave surfaces”.
Claim 1 contains the phrase “…this solidified material layer is rigid enough…”, at line 12. It is noted the phrase should read “the solidified material layer is rigid enough”.
Claim 1 contains the phrase “…this solidified material layer is large enough so that…”, at lines 12-13. It is noted the phrase should read “the solidified material layer is large enough so that”.
Claim 1 contains the phrase “…surface of this solidified material layer…”, at line 14.  It is noted the phrase should read “surface of the solidified material layer”.
Claim 1, at line 15, contains the phrase “…and this solidified material….”.  It is noted this phrase should read “and the solidified material”.
Claim 1, at line 16, contains the phrase “…this embedded rigid convex microstructure…”.  It is noted this phrase should read “the embedded rigid convex microstructure”.
Claim 1, at line 20, contains the phrase “…this solidified material layer due to the removal…”.  It is noted this phrase should read “the solidified material layer due to the  removal”.
Claim 1, at line 23, contains the phrase “…this solidified material layer may be…”. It is noted this phrase should read “the solidified material layer may be”.
Claim 1, at line 26, recites the phrase “…this exposed C-D or S-D concave surface…”. It is noted this phrase should read “the exposed C-D or S-D concave surface”.
Claim 1, at lines 41-41, contains the phrase “…this newly-obtained substrate…”. It is noted this phrase should read “the newly-obtained substrate”
Claim 1, at line 43, contains the phrase “…this newly-obtained substrate having…”.  It is noted this phrase should read “the newly-obtained substrate having”.
Claim 1, at line 54, contains the phrase “…this single substrate having both…”.  It is noted this phrase should read “the single substrate having both”.
Claim 1, at line 60, contains the phrase “…this newly-obtained substrate of a sufficient rigidity…”. It is noted this phrase should read “the newly-obtained substrate of a sufficient rigidity”.
Claim 1, at line 64, contains the phrase “…this newly-obtained substrate having…”.  It is noted this phrase should read “the newly-obtained substrate having”.
Claim 1, at lines 67-68, contains the phrase “…this newly obtained substrate…”.  It is noted this phrase should read “the newly-obtained substrate”.

It is further noted that claims 9 and 17 recite similar minor informalities.
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to recite the specific active steps necessary for fabricating curvature-defined (C-D) or shape-defined (S-D) concave and convex surfaces.  
Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). 
Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicant in the interest of compact prosecution. 
Claim 1, lines 5-6, contains the limitation “…through the polymerization or solidification process to form this solidified first material of a sufficient rigidity…”. As currently written, it is unclear whether this limitation is an active step thus requiring a step of polymerization or a step of solidification to produce the solidified first material comprising embedded microstructures.
Claim 1, at line 4, recites the limitation “…embedding rigid C-D or S-D convex microstructures on a solidified first material layer…”.  It is unclear as to how microstructures are embedded on solidified material.
Claim 1, at line 6, contains the limitation “…and then the exposed C-D or S-D concave surfaces being obtained by carefully-removing these embedded rigid C-D or S-D convex microstructures from this solidified first material layer….”. This limitation is recited in a generally narrative manner; thus, it is unclear if the claim requires an active step of “removing” the embedded C-D or S-D convex microstructures from the solidified first material layer, wherein C-D or S-D concave surfaces are exposed.

Claim 1, at line 6, recites the limitation "…the exposed C-D or S-D concave surfaces…" in line 6.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of obtaining “exposed C-D or S-D concave surfaces”.
Claim 1, at line 13, recites the limitation “…the to-be exposed concave surface…” in line 13-14.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of “a to-be exposed concave surface”.
Further regarding claim 1, the phrase "(same below)", at line 12, renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the types of three-dimensional plates. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
Claim 1, at line 14, contains the limitation “…induced by the possible significant pulling and pushing forces between an embedded rigid C-D or S-D convex microstructure…”. It is unclear whether this limitation is an active step thus requiring a step of pushing and pulling resulting in the permanent deformations.
Claim 1, at line 16, contains the limitation “…during the removing process of this embedded rigid convex microstructure…”.  It is unclear whether this limitation is an active step requiring a step of removing the embedded rigid convex microstructures.
Further regarding claim 1, the phrase "(after the removal of an embedded rigid C-D or S-D convex microstructure)" renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the types of three-dimensional plates. The claim is unclear because the metes and bounds of the claim cannot be determined.  See MPEP § 2173.05(d).  
Claim 1, at lines 18-19, contains the limitation “…due to the temperature changes from room temperature to cell and tissue culturing temperature, should not be significant…”.  It is unclear whether this limitation is an active step, requiring a temperature change.
Claim 1, at lines 19-23, contains the phrase “…and then: the shape deviation of the exposed concave surface of this solidified material layer due to the removal of an embedded rigid C-D or S-D convex microstructure with respect to an exact replica of the shape of the C-D or S-D convex surface of the corresponding removed rigid convex microstructure should not be significant…”.  It is unclear whether this limitation is an active step, or merely a narrative description. It is unclear if the claim means to require an active step of removing the embedded rigid C-D or S-D convex microstructure, wherein removal results in forming a concave surface wherein the concave curvatures correspond to the C-D or S-D convex surface.
Claim 1, at lines 29-30, recites the limitation “…through using the casting-onto and peeling-off fabrication process…”.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of “a casting-onto and peeling-off fabrication process”.
Claim 1, at lines 30-32, recites the phrase “…i.e., the mixture of the precursor and crosslinker at an appropriate ratio of a second material layer of a sufficient rigidity being poured onto the first material layer of a sufficient rigidity embedded with the rigid convex microstructures…”.  It is unclear whether this limitation is an active step requiring mixing a precursor and a crosslinker at an appropriate ratio and pouring onto the first material, or is merely a narrative description of the casting-onto and peeling-off process.
Claim 1, at lines 32-33, recites the phrase “…and after curing, the upper newly-solidified second material layer of a sufficient rigidity being carefully peeled off from the bottom first material layer, wherein the peeled-off upper solidified second material layer of a sufficient rigidity is a fabricated substrate having C-D or S-D concave surfaces…”.  It is unclear as to when curing takes place since claim 1 does not positively recite a step of curing. 
Additionally, as currently written, it is further unclear if the claim is requiring an active step of peeling off the solidified second material layer to fabricate a substrate having C-D or S-D concave surfaces, or if the limitation is merely descriptive.
Further regarding claim 1, the phrase “(embedded on the first material layer)”, at line 38, renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the convex microstructures.
Claim 1, at line 39, contains the limitation “…(3) by using the casting-onto and peeling-off fabrication process onto the above-obtained C-D or S-D concave surfaces in (1) or (2)…”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite “casting a PDMS polymer solution onto a solidified first material layer comprising embedded rigid C-D or S-D convex microstructures, polymerizing the PDMS, and after polymerization, peeling the PDMS off of the convex microstructures to obtain a second material layer comprising a fabricated substrate having C-D or S-D concave surfaces.”
Claim 1, at line 47, contains the limitation “…(4) by carefully-removing some of the embedded rigid C-D or S-D convex microstructures from the above first material layer…”.  It is unclear whether this limitation is an active step thus requiring a step of removing some of the embedded rigid C-D or S-D convex microstructures from the first material layer since the claim does not positively recite “removing some of the embedded rigid C-D or S-D convex microstructures from the first material layer”.
Claim 1, at line 57-58, contains the limitation “…(5) by using the casting-onto and peeling-off fabrication process onto the above-obtained substrate …”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite a step of “casting” and “peeling off” to fabricate a newly-obtained substrate having both C-D and S-d convex and concave surfaces.
Claim 1, at line 72, contains the phrase “…(6) by repeatedly using the casting-onto and peeling-off fabrication process…”.  As currently written, it is unclear whether this limitation is an active step requiring repeated steps.
Further regarding claim 1, it is noted that claim 1 recites the following phrases:
 “surfaces are same to those of the C-D or S-D convex surfaces of the corresponding removed rigid convex microstructures” (line 9-10); 
“concave surface are same to those of the C-D or S-D convex surface of the corresponding removed rigid convex microstructure” (line 25);
“are same to those of the C-D or S-D convex surfaces of the corresponding rigid convex microstructures” (lines 36-37);
“are same to those of the corresponding C-D or S-D concave surfaces that generated these C-D or S-D convex surfaces” (line 42);
“surfaces are same to those of the C-D or S-D convex surfaces of the corresponding removed rigid convex microstructures” (line 52); and
“surfaces are same to those of the C-D or S-D convex surfaces of the corresponding rigid C-D or S-D convex microstructures” (lines 68-69).
It is noted these phrases are awkwardly written and thus unclear as to how the concave surfaces can be the same as the convex surfaces, or does the claim mean the concave surfaces correspond to the curvature of the C-D or S-D convex surfaces.

Regarding claim 9, it is noted that claim 9 contains the limitation “…through the polymerization or solidification process of the mixture of the precursor and crosslinker of PDMS at an appropriate ratio…”. As currently written, it is unclear whether this limitation is an active step thus requiring a step mixing a precursor and a crosslinker and subsequently polymerizing the mixture to produce the solidified first material comprising embedded microstructures.
Claim 9, at line 4, recites the limitation “…embedding rigid C-D or S-D convex microstructures on a solidified first PDMS material layer…”.  It is unclear as to how microstructures are embedded on solidified material.
Claim 9, at line 6, contains the limitation “…and then the exposed C-D or S-D concave PDMS surfaces being obtained by carefully-removing these embedded rigid C-D or S-D convex microstructures from this solidified first PDMS material layer….”. This limitation is recited in a generally narrative manner; thus, it is unclear if the claim requires an active step of “removing” the embedded C-D or S-D convex microstructures from the solidified first material layer, wherein C-D or S-D concave surfaces are exposed.
Claim 9, at line 6, recites the limitation "…the exposed C-D or S-D concave PDMS surfaces…" in line 6.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of obtaining “exposed C-D or S-D concave surfaces”.
Claim 9, at line 13, recites the limitation “…the to-be exposed concave surface…” in line 13-14.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of “a to-be exposed concave surface”.
Claim 9, at lines14-15, recites the limitation “…through using the casting-onto and peeling-off fabrication process…”.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation in claim 9 of “a casting-onto and peeling-off fabrication process”. 
It is further unclear if the phrase “…through using the casting-onto and peeling-off fabrication process…” is an active step required by the claimed method since the claim does not positively recite steps of “casting” or “peeling off”.
Claim 9, at lines 15-17, recites the phrase “…i.e., the mixture of the precursor and crosslinker at an appropriate ratio of a second PDMS material layer being poured onto the first PDMS material layer embedded with the rigid convex microstructures…”.  It is unclear whether this limitation is an active step requiring mixing a precursor and a crosslinker at an appropriate ratio and pouring onto the first PDMS material, or is merely a narrative description of the casting-onto and peeling-off process.
Claim 9, at lines 17-18, recites the phrase “…and after curing, the upper newly-solidified second PDMS material layer being carefully peeled off from the bottom first PDMS material layer, wherein the peeled-off upper solidified second PDMS material layer is a fabricated substrate having C-D or S-D concave surfaces…”.  It is unclear as to when curing takes place since claim 9 does not positively recite a step of curing. 
Additionally, as currently written, it is further unclear if the claim is requiring an active step of peeling off the solidified second PDMS material layer to fabricate a substrate having C-D or S-D concave surfaces, or if the limitation is merely descriptive.
Further regarding claim 9, the phrase “(embedded on the first material layer)”, renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the convex microstructures.
Claim 9, at line 24, contains the limitation “…(3) by using the casting-onto and peeling-off fabrication process onto the above-obtained C-D or S-D concave PDMS surfaces in (1) or (2)…”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite “casting a PDMS polymer solution onto a solidified first material layer comprising embedded rigid C-D or S-D convex microstructures, polymerizing the PDMS, and after polymerization, peeling the PDMS off of the convex microstructures to obtain a second material layer comprising a fabricated substrate having C-D or S-D concave surfaces.”
Claim 9, at line 33, contains the limitation “…(4) by carefully-removing some of the embedded rigid C-D or S-D convex microstructures from the above first PDMS material layer…”.  It is unclear whether this limitation is an active step thus requiring a step of removing some of the embedded rigid C-D or S-D convex microstructures from the first material layer since the claim does not positively recite “removing some of the embedded rigid C-D or S-D convex microstructures from the first material layer”.
Claim 9 contains the limitation “…(5) by using the casting-onto and peeling-off fabrication process onto the above-obtained substrate …”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite a step of “casting” and “peeling off” to fabricate a newly-obtained substrate having both C-D and S-d convex and concave surfaces.
Claim 9 contains the phrase “…(6) by repeatedly using the casting-onto and peeling-off fabrication process…”.  As currently written, it is unclear whether this limitation is an active step requiring repeated steps.
It is further noted that claims 9 and 17, like claim 1, recites numerous phrases regarding the concave surface are same to those of the C-D or S-D convex surface. It is noted these phrases are awkwardly written and thus unclear as to how the concave surfaces can be the same as the convex surfaces, or does the claim mean the concave surfaces correspond to the curvature of the C-D or S-D convex surfaces.

Regarding claim 17, it is noted that claim 17 contains the limitation “…through the polymerization or solidification process of the mixture of the precursor and crosslinker of PDMS at an appropriate ratio…”. As currently written, it is unclear whether this limitation is an active step thus requiring a step mixing a precursor and a crosslinker and subsequently polymerizing the mixture to produce the solidified first material comprising embedded microstructures.
Claim 17 recites the limitation “…embedding rigid C-D or S-D convex microstructures on a solidified first PDMS material layer…”.  It is unclear as to how microstructures are embedded on solidified material.
Claim 17 contains the limitation “…and then the exposed C-D or S-D concave PDMS surfaces being obtained by carefully-removing these embedded rigid C-D or S-D convex spherical microstructures from this solidified first PDMS material layer….”. This limitation is recited in a generally narrative manner; thus, it is unclear if the claim requires an active step of “removing” the embedded C-D or S-D convex spherical microstructures from the solidified first material layer, wherein C-D or S-D concave surfaces are exposed.
Claim 17 recites the limitation "…the exposed C-D or S-D concave PDMS surfaces…" in line 5.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of obtaining “exposed C-D or S-D concave surfaces”.
Claim 17, at lines 14-15, recites the limitation “…through using the casting-onto and peeling-off fabrication process…”.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation in claim 17 of “a casting-onto and peeling-off fabrication process”. 
It is further unclear if the phrase “…through using the casting-onto and peeling-off fabrication process…” is an active step required by the claimed method since the claim does not positively recite steps of “casting” or “peeling off”.
Claim 17 recites the phrase “…i.e., the mixture of the precursor and crosslinker at an appropriate ratio of a second PDMS material layer being poured onto the first PDMS material layer embedded with the rigid convex spherical microstructures…”.  It is unclear whether this limitation is an active step requiring mixing a precursor and a crosslinker at an appropriate ratio and pouring onto the first PDMS material, or is merely a narrative description of the casting-onto and peeling-off process.
Claim 17 recites the phrase “…and after curing, the upper newly-solidified second PDMS material layer being carefully peeled off from the bottom first PDMS material layer, wherein the peeled-off upper solidified second PDMS material layer is a fabricated substrate having C-D or S-D concave surfaces…”.  It is unclear as to when curing takes place since claim 17 does not positively recite a step of curing. 
Additionally, as currently written, it is further unclear if the claim is requiring an active step of peeling off the solidified second PDMS material layer to fabricate a substrate having C-D or S-D concave surfaces, or if the limitation is merely descriptive.
Further regarding claim 17, the phrase “(embedded on the first material layer)”, renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention, or are merely an example of the convex microstructures.
Claim 17 contains the limitation “…(3) by using the casting-onto and peeling-off fabrication process onto the above-obtained C-D or S-D concave spherical PDMS surfaces in (1) or (2)…”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite “casting a PDMS polymer solution onto a solidified first material layer comprising embedded rigid C-D or S-D convex microstructures, polymerizing the PDMS, and after polymerization, peeling the PDMS off of the convex microstructures to obtain a second material layer comprising a fabricated substrate having C-D or S-D concave surfaces.”
Claim 17 contains the limitation “…(4) by carefully-removing some of the embedded rigid C-D or S-D convex spherical microstructures from the above first PDMS material layer…”.  It is unclear whether this limitation is an active step thus requiring a step of removing some of the embedded rigid C-D or S-D convex microstructures from the first material layer since the claim does not positively recite “removing some of the embedded rigid C-D or S-D convex spherical microstructures from the first material layer”.
Claim 17 contains the limitation “…(5) by using the casting-onto and peeling-off fabrication process onto the above-obtained substrate …”.   It is unclear whether this limitation is an active step thus requiring a step of casting-onto and peeling-off since the claim does not positively recite a step of “casting” and “peeling off” to fabricate a newly-obtained substrate having both C-D and S-D convex and concave surfaces.
Claim 17 contains the phrase “…(6) by repeatedly using the casting-onto and peeling-off fabrication process…”.  As currently written, it is unclear whether this limitation is an active step requiring repeated steps.
Since each of claims 2-8, 10-16 and 18-20 depend directly or indirectly from claims 1, 9 or 17 they each inherit the deficiencies thereof, and thus are rejected on the same basis.  
Appropriate correction is appreciated. 

Conclusion
No claim is allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633